 

Exhibit 10.24



 

REVOLVING LOAN NOTE

 

$15,000,000.00 Bethesda, Maryland
January 22, 2015

 

FOR VALUE RECEIVED, each of TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada
corporation, TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation, TWINLAB
HOLDINGS, INC., a Michigan corporation, ISI BRANDS INC., a Michigan corporation,
TWINLAB CORPORATION, a Delaware corporation, TCC CM SUBCO I, INC., a Delaware
corporation, and TCC CM SUBCO II, INC., a Delaware corporation (individually,
each a “Borrower” and collectively, the “Borrowers”), hereby jointly and
severally unconditionally promises to pay to the order of MIDCAP FINANCIAL
TRUST, a Delaware statutory trust (together with its successors and assigns,
“Lender”) at the office of Agent (as defined herein) at 7255 Woodmont Avenue,
Suite 200, Bethesda, MD 20814, or at such other place as Agent may from time to
time designate in writing, in lawful money of the United States of America and
in immediately available funds, in the principal sum of Fifteen Million and
No/100 Dollars ($15,000,000.00), or, if less, the aggregate unpaid principal
amount of all Revolving Loans made or deemed made by Lender to Borrowers under
the terms of that certain Credit and Security Agreement dated as of January 22,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Borrowers, such other borrowers that
may become “Borrowers” under the Credit Agreement, various financial
institutions as are, or may from time to time become, parties thereto as lenders
(including without limitation, Lender) and MidCap Financial Trust, individually
as a Lender, and as administrative agent (in such capacity and together with its
successors and assigns, “Agent”). All capitalized terms used herein (which are
not otherwise specifically defined herein) shall be used in this Revolving Loan
Note (this “Note”) as defined in the Credit Agreement.

 

1.       The outstanding principal balance of the Revolving Loans evidenced by
this Note shall be payable in full on the Termination Date, or on such earlier
date as provided for in the Credit Agreement.

 

2.       This Note is issued in accordance with the provisions of the Credit
Agreement and is entitled to the benefits and security of the Credit Agreement
and the other Financing Documents, and reference is hereby made to the Credit
Agreement for a statement of the terms and conditions under which the Revolving
Loans evidenced hereby were made and are required to be repaid.

 

3.       Each Borrower promises to pay interest from the date hereof until
payment in full hereof on the unpaid principal balance of the Revolving Loans
evidenced hereby at the per annum rate or rates set forth in the Credit
Agreement. Interest on the unpaid principal balance of the Revolving Loans
evidenced hereby shall be payable on the dates and in the manner set forth in
the Credit Agreement. Interest as aforesaid shall be calculated in accordance
with the terms of the Credit Agreement.

 

 

 

 

4.       Upon the occurrence and during the continuance of an Event of Default,
Agent may, and shall if requested by Required Lenders, (a) by notice to Borrower
Representative suspend or terminate the Revolving Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Revolving Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations, including the
Revolving Loans evidenced by this Note, to be, and the Obligations shall
thereupon become, immediately due and payable, with accrued interest thereon,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower and Borrowers will pay the same; provided,
however, that in the case of any of the Events of Default specified in
Section 10.1(e) or 10.1(f) of the Credit Agreement, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations,
including the Revolving Loans evidenced by this Note, shall become immediately
and automatically due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Borrower and
Borrowers will pay the same.

 

5.       Payments received in respect of the Revolving Loans shall be applied as
provided in the Credit Agreement.

 

6.       Presentment, demand, protest and notice of presentment, demand,
nonpayment and protest are each hereby waived by Borrowers.

 

7.       No waiver by Agent or any Lender of any one or more defaults by the
undersigned in the performance of any of its obligations under this Note shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different nature, or as a waiver of any obligation of Borrowers to
any other lender under the Credit Agreement.

 

8.       No provision of this Note may be amended, waived or otherwise modified
unless such amendment, waiver or other modification is in writing and is signed
or otherwise approved by Borrowers, the Required Lenders and any other lender
under the Credit Agreement to the extent required under Section 11.16 of the
Credit Agreement.

 

9.       THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.

 

10.     Whenever possible each provision of this Note shall be interpreted in
such manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

11.     Whenever in this Note reference is made to Agent, Lender or Borrowers,
such reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns. The provisions of this Note shall be binding
upon each Borrower and its successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.

 

2

 

 

12.     In addition to and without limitation of any of the foregoing, this Note
shall be deemed to be a Financing Document and shall otherwise be subject to all
of the general terms and conditions contained in Article 12 of the Credit
Agreement, mutatis mutandis.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

3

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, the undersigned have
executed this Note under seal as of the day and year first hereinabove set
forth.



 



BORROWERS: TWINLAB CONSOLIDATED HOLDINGS, INC.       By: /s/ Thomas A.
Tolworthy                            (Seal)   Name:   Thomas A. Tolworthy  
Title:     Chief Executive Officer and President    

TWINLAB CONSOLIDATION

CORPORATION

TWINLAB HOLDINGS, INC.     By: /s/ Thomas A.
Tolworthy                            (Seal) By: /s/ Thomas A.
Tolworthy                            (Seal) Name:   Thomas A. Tolworthy Name:  
Thomas A. Tolworthy

Title:     Chief Executive Officer and President 

Title:     Chief Executive Officer and President 

    TWINLAB CORPORATION ISI BRANDS INC.     By:/s/ Thomas A.
Tolworthy                            (Seal) By: /s/ Thomas A.
Tolworthy                            (Seal) Name:   Thomas A. Tolworthy Name:  
Thomas A. Tolworthy

Title:     Chief Executive Officer and President

Title:     Chief Executive Officer and President 

    TCC CM SUBCO I, INC. TCC CM SUBCO II, INC.     By: /s/ Thomas A.
Tolworthy                            (Seal) By: /s/ Thomas A.
Tolworthy                            (Seal) Name:   Thomas A. Tolworthy Name:  
Thomas A. Tolworthy

Title:     Chief Executive Officer and President 

Title:     Chief Executive Officer and President 





 

 

